CONCURRING OPINION
I concur in the opinion in this case upon the only issues therein decided, that is, that the provision of the bargaining agreement is not contrary to public policy, and that the employees voluntarily committed the act which terminated their contract of employment and thereby constructively left this particular employment voluntarily.
The contract of employment provided for its termination upon the happening of an express non-promissory condition subsequent, that is, the marriage of the employees, which subsequently occurred. 16 Ind. L.J. 349. Upon the happening of this condition subsequent the employees' right or privilege of continued employment with this employer terminated, by the express provisions of the contract.
In concurring in the opinion in this case I would not be understood as taking the position, nor does the opinion so hold, that when appellees' contracts of employment expired they "left work," or that they left work "to marry" within the meaning of those terms as used in the statute, when they did not withdraw their services from the labor market.
NOTE. — Reported in 88 N.E.2d 567. *Page 586